Citation Nr: 0013997	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.  

2.  Entitlement to a total rating for compensation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1975 and from February 1980 to February 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  The veteran's varicose veins of the right leg, his only 
service connected disability, are not manifested by any of 
the following: superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 
centimeters in diameter; marked distortion and sacculation, 
with edema and episodes of ulceration; or persistent edema.  

2.  The Board has considered both old and new versions of the 
rating criteria applicable to evaluating the veteran's right 
leg varicose veins, and has determined that the old version 
is most favorable to him.

3.  The veteran has completed high school, has one year of 
college education, and has additional training in the use of 
computers.  

3.  He is currently employed as a landscaper, and has work 
experience as a dishwasher, farmer, and store supervisor.  

4.  There is no evidence that the veteran's current 
employment is marginal.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.104, Diagnostic Code (DC) 7120 (1998) (pre-
January 12, 1998, and thereafter).  

2.  The claim for a total rating for compensation based on 
individual unemployability is not well grounded.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.18 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 629 
632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Factual Background

In a December 1988 rating decision, service connection was 
granted for varicose veins of the right leg, and a 
noncompensable disability rating was assigned under DC 7120.  

Subsequently dated VA treatment records in 1995 reflect that 
the veteran was treated in January of that year for varicose 
veins that were tender to palpation.  There were no palpable 
clots.  He complained of pain in the area of the varicose 
veins.  

In a September 1995 rating decision, a 10 percent rating was 
assigned for the service-connected disability.  

In December 1995, the veteran filed a claim for a total 
rating based on individual unemployability.  He noted that he 
became too disabled to work in October 1995.  He indicated 
that he had last worked 20 hours per week as a dishwasher.  
He had a high school education with an additional one-year of 
college education.  

VA outpatient treatment records dated from June through 
December 1995 were submitted.  These outpatient records show 
that that the appellant had tortuous superficial medial 
varicosities above and below the right knee.  There was no 
evidence, however, of deep vein involvement.  

In a March 1996 rating decision, the 10 percent rating were 
increased to 20 percent.  

VA ultrasound testing in January 1996 showed reflux of the 
superficial and greater saphenous veins of the right leg 
above and below the knee.  In August 1996, the RO confirmed 
and continued the 20 percent rating.  

In August 1996, the 20 percent rating was confirmed and 
continued.  

VA records dated from 1996-1998 reflect that the veteran was 
seen for audiology evaluation and right knee problems.  For 
example, he was seen in November 1998 complaining of having 
twisted his right knee.  The examiner noted that there was 
some swelling but with a steady gait.  Specific clinical 
findings pertinent to his right lower extremity veins were 
not recorded.  

In October 1998, the RO confirmed and continued the 20 
percent evaluation.  

Upon VA examination in September 1999, the veteran reported 
that he had undergone physical therapy and the use of a cane 
and Jobst stockings without much success.  Specifically, he 
said that he wore the stockings on a daily basis without 
relief.  The veteran related that the pain from the varicose 
veins had worsened, mostly in the knee region on the right 
leg.  He also described edema that worsened when he was on 
his legs for prolonged periods of time.  The edema resolved 
with foot elevation.  He had no skin breakdown and no 
abnormalities in sensation.  He said that he often took off 
2-3 days of work a week as a landscaper because of pain.  He 
was unable to stand for longer than 5 minutes at a time.  

Physical examination of the right leg showed diffuse 
varicosities, both upper and lower, with slight tenderness to 
touch.  There were scars at the right inguinal region and 
right lateral thigh.  There were no ulcerations and no edema 
was noticed.  His pulse was 2+ femoral and dorsalis pedis, 1+ 
at posterior tibial.  The examiner noted that the veteran had 
had a non-invasive lower extremity examination of the veins 
with venous Doppler in October 1995 which revealed patency of 
the deep vein system bilaterally.  The claims file includes 
color photographs of the veteran's right leg varicosities.  

I.  Varicose Veins of the Right Leg

Criteria

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra 
at 58.  

The Board further notes that while this appeal was pending, 
the applicable rating criteria for varicose veins, 38 C.F.R. 
§ 4.104 et seq., was amended effective January 12th, 1998.  
See 62 Fed. Reg. 65,219 (December 11th, 1997).  Pursuant to 
VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant that the prior regulations, and, it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet. App. 397 (1996 (per curiam); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

In the instant case, the RO provided notice to the veteran of 
the revised regulations in the October 1998 and November 1999 
supplemental statements of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran'' claim, with consideration of the original and 
revised regulations, and without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Under the pre-January 12, 1998, rating criteria, a 20 percent 
evaluation is warranted for moderately sever unilateral 
varicose veins manifested by the following: involvement of 
superficial veins above and below the knee, with varicosities 
of the long saphenous that ranged in size from 1 to 2 cm. in 
diameter; pain or cramping on exertion; and no involvement of 
the deep circulation.  38 C.F.R. § 4.104, DC 7120 (1997).  A 
40 percent disability rating is warranted for severe 
unilateral varicose winds that are manifested by the 
following; involvement of superficial veins above and below 
the knee, with varicosities of the long saphenous that are 
over 2 cm. in diameter; marked distortion and sacculation; 
edema and episodes of ulceration; and no involvement of the 
deep circulation.  Id.  A 50 percent evaluation for 
unilateral varicose veins requires pronounced symptomatology: 
a severe condition with a secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthes' 
tests, and with ulceration and pigmentation.  Id.  

Under the January 12, 1998, revision, a 20 percent evaluation 
could be granted upon evidence of persistent edema, with or 
without beginning stasis pigmentation or eczema, which is 
incompletely relieved by elevation of the extremity.  
38 C.F.R. § 4.104, DC 7120 (1999).  A 40 percent disability 
rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Id.  A 60 percent disability rating requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  

Analysis

A higher disability under the old criteria is not warranted.  
Although the veteran has reported worsening of his symptoms, 
there is no persuasive evidence that the veteran has severe 
varicose veins of the right leg.  The September 1999 examiner 
noted that while there were diffuse varicosities, there were 
no ulcerations and no edema.  There was patency of the deep 
vein system.  The criteria for a rating in excess of 20 
percent, as detailed above, is simply not demonstrated.  See 
38 C.F.R. § 4.104, DC 7120 (1997).  

Also, a higher disability rating under the new criteria is 
not warranted.  Although the varicosities in the right leg 
were above and below the knee and were tender to touch, there 
was no persistent edema, stasis pigmentation, or eczema and 
no ulceration.  In fact, the Board notes that under the new 
criteria, the veteran does not even meet the requirements for 
a 20 percent rating.  Thus, under the revised criteria, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent, and the Board concludes that the old 
criteria are more favorable to the veteran.  38 C.F.R. 
§ 4.104, DC 7120 (1999).  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the veteran's varicose veins have not 
required any periods of recent hospitalization.  Thus there 
is no evidence of the need for frequent periods of 
hospitalization.  The veteran has asserted that he regularly 
is absent from work.  However, on the recent VA examination 
his complaints related to arthralgia and hearing loss, 
although he also implied that his varicose veins affected his 
career.  Treatment records show that the bulk of his recent 
treatment has been for a nonservice connected right knee 
disability.  The veteran has been noted to be a poor 
historian, and the examiner on the recent examination found 
few symptoms of varicose veins to explain the veteran's 
absences from work.  The examiner specifically found that the 
veteran had no varicosities, ulcerations or edema.  Given the 
lack of clinical findings, the veteran's reputation as a poor 
historian, and the fact that the veteran has been able to 
maintain his employment as a landscaper leads the Board to 
conclude that his disability does not result in marked 
interference with employment.

II. Total Rating Based on Individual Unemployability)

Criteria

Pertinent regulations provide that a total disability rating 
may be assigned, where the schedular rating is less than 
total and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, in pertinent part, if there is 
only one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability rated 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a) (1999).  

A 38 C.F.R. § 4.16(a) total rating for compensation based on 
individual unemployability claim is generally well grounded 
under 38 U.S.C. § 5107(a) when a claimant's current service-
connected disabilities meet the rating-level requirements of 
§ 4.16(a) and there is evidence that he is "unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities." See 38 C.F.R. § 4.16(a); 
Colayong v. West, 12 Vet. App. 524 (1999); Norris (Robert), 
12 Vet. App. at 419-20; Anderson (Bennie) v. Brown, 5 Vet. 
App. 347, 353-54 (1993).  

While the veteran does not meet the percentage requirements 
of § 4.16(a), it is the policy of VA that all veteran's who 
are unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Analysis

Service connection is in effect for right leg varicose veins, 
which is evaluated as 20 percent disabling.  Since he has no 
other service connected disabilities, his combined rating is 
20 percent.  38 C.F.R. §§ 4.25 and 4.26 (1999).  Thus, the 
appellant does not meet the requirements set forth in 
38 C.F.R. § 4.16(a) (1999).  He has reported that he is 
currently employed and has made no allegation that this is 
marginal employment.  Thus there is no competent evidence 
that he is actually precluded from securing or following a 
suitable gainful occupation by reason of service connected 
disability, so as to be eligible for total rating for 
compensation based on individual unemployability under the 
provisions of § 4.16(b).

The Board must note that no medical professional has stated 
that the appellant's service-connected varicose veins render 
the appellant unemployable.  Although it was noted that this 
disorder presented some difficulty with normal work at the 
time of the September 1999 examination, it would appear that 
it is in the realm of possibility that the veteran could do 
some sort of sedentary job.  Furthermore, the record 
demonstrates that he does work currently as a landscaper.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

Since the veteran does not meet the percentage requirements 
of total rating for compensation based on individual 
unemployability and he there is no evidence that his current 
employment is marginal, the Board concludes that his claim 
for total rating for compensation based on individual 
unemployability is not well grounded and must be denied.


ORDER

A rating in excess of 20 percent for varicose veins of the 
right leg is denied.  

A total rating for compensation on the basis of individual 
unemployability is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

